UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 10-1959


PETER KALOS; VERON LEE KALOS,

                  Plaintiffs – Appellants,

          v.

GREENWICH INSURANCE COMPANY; WISENBAKER HOLDINGS, LLC,

                  Defendants – Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. James C. Cacheris, Senior
District Judge. (1:10-cv-00841-JCC-TRJ)


Submitted:     November 22, 2010            Decided:   December 14, 2010


Before GREGORY, SHEDD, and AGEE, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Peter and Veron Lee Kalos, Appellants Pro Se.     Shannon Jacob
Posner, LAW OFFICES OF SHANNON J. POSNER, PA, Sparks, Maryland,
for Appellee Greenwich Insurance Company.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              In July 2010, Peter and Veron Lee Kalos filed this

action   against      Greenwich      Insurance        Company    (“Greenwich”)     and

Wisenbaker      Holdings,       LLC,      (“Wisenbaker”)        seeking      emergency

injunctive relief, a declaratory judgment, and “other equitable

relief relating to a cloud on title to real property.”                             The

Kaloses simultaneously filed a motion for emergency injunctive

relief echoing the claims in their complaint and asking the

district court to “forestall a sale or further clouding of trust

property.”

              The    district    court     held   a    hearing    on   the   Kaloses’

emergency motion for injunctive relief.                    At the conclusion of

the hearing, the district court denied the motion, explaining

that given the numerous rulings against them, the Kaloses could

not demonstrate a likelihood of success on the merits.                             The

district      court    also     dismissed      the     Kaloses’     complaint      with

prejudice because the claims had previously been adjudicated by

other courts.        We affirm.

              The     doctrine       of    collateral       estoppel         precludes

relitigation of issues that are identical to issues actually

determined and necessarily decided in prior litigation in which

the party against whom collateral estoppel is asserted had a

full and fair opportunity to litigate.                     McHan v. Comm’r, 558

F.3d   326,    331    (4th    Cir.   2009).       Res    judicata      precludes   the

                                           2
assertion of a claim that has already been “litigated to a final

judgment by that party or such party’s privies and precludes the

assertion by such parties of any legal theory, cause of action,

or defense which could have been asserted in that action.”                         Ohio

Valley Envtl. Coalition v. Aracoma Coal Co., 556 F.3d 177, 210

(4th Cir. 2009) (quoting 18 James Wm. Moore et al., Moore’s

Federal Practice § 131.10(1)(a) (3d ed. 2008)).                      Application of

these doctrines constitutes a legal question that we review de

novo.       See Sartin v. Macik, 535 F.3d 284, 292 (4th Cir. 2008); Q

Int’l Courier Inc. v. Smoak, 441 F.3d 214, 216 (4th Cir. 2006).

              Here, the record reveals that the Kaloses have filed

numerous      actions      against    Greenwich       and    Wisenbaker       in   state

courts, all related to the foreclosure of the property at issue

in    the    instant    case.        These       claims   have    been   conclusively

adjudicated and may not be relitigated.

              Turning      to   the     Kaloses’          request    for      emergency

injunctive relief, we agree with the district court that they

did   not     make   the   requisite     showing.           In   order   to   obtain   a

preliminary injunction, a plaintiff must establish “[1] that he

is likely to succeed on the merits, [2] that he is likely to

suffer irreparable harm in the absence of preliminary relief,

[3] that the balance of equities tips in his favor, and [4] that

an injunction is in the public interest.”                         Winter v. Natural

Res. Def. Council, Inc., 555 U.S. ___, 129 S. Ct. 365, 374

                                             3
(2008); Real Truth About Obama, Inc. v. Federal Election Comm’n,

575 F.3d 342, 346 (4th Cir. 2009).              The district court concluded

that the Kaloses were not entitled to injunctive relief because

they   could    not    demonstrate   a       likelihood    of   success    on   the

merits.   In light of the numerous adverse state court judgments

and their preclusive effects, we agree with this determination.

Nothing in the other factors causes us to reach a different

result.

           Accordingly, we affirm the district court’s judgment.

We   dispense   with    oral   argument       because     the   facts   and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                          AFFIRMED




                                         4